Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Upon closer examination of the breadth of the claims, the Examiner has set forth New Grounds of rejection.  Accordingly the following action is being made NON-FINAL.

	Claims 1-10, 12-13 and 15-16 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 13 and 15-16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the instantly claimed constructs for use in plant cells, does not reasonably provide enablement for all other organisms as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are broadly drawn to any host cell from any organism.  However, the specification only gives guidance for plant cell hosts to comprise the instantly claimed constructs.  The specification does not give guidance for any other host cell as broadly claimed for the instantly claimed constructs and there is considerable question as to how such constructs would work in non-plant cells given component B of the parent claim wherein the localization signal is for a plastid, which organelle only exists in some types of plants and not any organism as so broadly claimed.
The use of such constructs in other organisms would not be expected to work given the localization signal could not direct the sequences to an organelle that does not exist in other organisms.  In so much as at least one component would not be expected to function, other components would likewise be unpredictable in their function in other organisms.
Accordingly, it would be undue experimentation to practice the instant invention with organisms other than plants. See Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984) where a significant number of inoperative embodiments was deemed to indicate an undue amount of experimentation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10, 13 and 15-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to any host cell from any organism.  However, the specification only describes plant cell hosts to comprise the instantly claimed constructs.  The specification does not describe any other host cell as broadly claimed for the instantly claimed constructs.  Furthermore, the structure function relationship is unclear for other host species outside the plant Kingdom given component B of the parent claim wherein the localization signal is for a plastid, in which such an organelle only exists in some types of plants and not any organism as so broadly claimed.
The claims are drawn to millions of different host cell species.  However, given that the constructs claimed appear to specifically be used in plants, it is not clear what components would replace these in non-plant species such that a structure-function relationship could be established for the claimed breadth of the invention.  Without a representative number of species reduced to practice and without a description of the structures required to function in other host species as broadly claimed, the claims lack adequate written description as currently claimed.
Claim 12 is objected to for depending from a rejected claim but would be allowable if rewritten in independent form.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663